Citation Nr: 0706797	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar 
disability, to include as secondary to service-connected 
residuals of fracture, left great toe and second metatarsal 
joints.  

2.  Entitlement to an initial compensable disability rating 
for residuals of fracture, left great toe and second 
metatarsal joints.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, and from December 1946 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO), 
issued in July 2001 and September 2001, and is advanced on 
the Board's docket.  In December 2005, the U.S. Court of 
Appeals for Veterans Claims (Court) issued an order vacating 
the Board's September 2004 decision, and directing the Board 
to readjudicate the lumbar disability service connection 
claim and adjudicate the left great toe fracture residuals 
consistent with the parties' Joint Motion for Remand.  

While the Board regrets further delay in adjudication, it 
finds that additional evidentiary development is needed on 
the lumbar disability service connection claim.  That claim 
is remanded to the RO, via the Appeals Management Center in 
Washington, D.C.  The veteran will be notified if he needs to 
take further action.         


FINDINGS OF FACT

1.  The veteran's residuals of fracture, left great toe and 
second metatarsal joints, are no more than mildly or less 
than moderately disabling, and they are not manifested by 
metatarsalgia, anterior; hallux valgus; hallux rigidus, 
severe; or malunion or nonunion of tarsal or metatarsal 
bones.  The fracture site is well-healed and does not cause 
functional limitations.  

2.  The veteran has a healed incision scar on the plantar 
surface near the medial side of the left great toe, 5 cm by 3 
cm, depressed, but without rash or abnormal pigmentation, and 
it is asymptomatic.  


CONCLUSION OF LAW

The criteria for compensable rating(s) for fracture 
residuals, left great toe and second metatarsal joints, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5279, 5280, 5281, 5283, 5284 (2006); 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 (2001); 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compensable Rating(s) - Fracture Residuals, Left Foot

The veteran filed an appeal on the July 2001 rating decision 
that granted service connection for residuals of fracture, 
left great toe and second metatarsal joints and assigned an 
initial noncompensable rating effective September 14, 2000, 
the date on which the original service connection claim was 
filed.  Where, as here, a veteran seeks a higher (or 
compensable) initial rating assigned coincident to the grant 
of service connection, the Board may assign "staged" 
ratings for various periods of time, if the evidence so 
warrants.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The earliest compensable rating for the disability at issue, 
however, cannot take effect until September 14, 2000, the 
date when the original claim was filed, consistent with the 
general provisions on effective dates.  38 U.S.C.A. § 5110(a) 
(West 2002) (In general, the effective date cannot be any 
earlier than the date of filing of a claim or when 
entitlement is shown, whichever is later.).  Based on the 
foregoing, while the Board has considered the entire record, 
the discussion below is focused on clinical evidence 
concerning the left foot disability dated in and around 
September 2000, forward, and on whether one compensable 
rating, or multiple (staged) ratings, may be warranted from 
that date.      


The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2006) (foot injuries, other).  
A minimum compensable rating of 10 percent requires evidence 
of moderate disability.  The Diagnostic Codes that evaluate 
foot disabilities (5276 through 5284) do not specifically 
address the veteran's disability, and therefore, the RO has 
applied Diagnostic Code 5284, based on its determination that 
it is closely analogous to the veteran's disability.  VA is 
permitted to rate by analogy under such circumstances.  38 
C.F.R. § 4.20 (2006). 

Nonetheless, given that Diagnostic Code 5284 does not 
specifically define what is meant by "moderate," or 
"moderately severe" (20 percent rating), or "severe" 
(maximum 30 percent rating), the Board also has evaluated the 
claim considering other criteria that may be pertinent or 
instructive.  Those include Diagnostic Code 5279 
(metatarsalgia, anterior; unilateral or bilateral), 5280 
(unilateral hallux valgus), 5281 (hallux rigidus, unilateral, 
severe), and 5283 (tarsal, or metatarsal bones, malunion of, 
or nonunion of).  

The clinical evidence does not show a diagnosis or finding of 
metatarsalgia, hallux valgus, or hallux rigidus; nor does it 
indicate that there is malunion or nonunion of the tarsal or 
metatarsal bones in the left foot.  The May 2001 VA medical 
examination report provides that there is no hallux valgus.  
Nor did the veteran undergo resection of the metatarsal head 
itself; nor does the clinical evidence show that the 
disability is so severe that it is equivalent to an amputated 
big toe.  See Diagnostic Code 5280.        

Although the veteran was observed walking with a cane and 
balance reportedly was "not good" on examination in May 
2001, the examiner noted that difficulty in ambulating and 
imbalance is associated with the veteran's right knee and low 
back problems; he did not attribute the observed functional 
limitation to the service-connected disability.  The veteran 
was able to stand on his toes; he walked on his heels a few 
steps, but had some difficulty weight-bearing on the right 
lower extremity, and this apparently is associated with his 
right knee problem.  He was able to don and doff shoes and 
socks and sit on the examination table, without difficulty.  
The examiner concluded that the veteran has "mild" 
residuals, status post fracture, left great toe and second 
metatarsal joints.  Further, another VA doctor said, in a 
December 2003 examination report: "The problems in the left 
foot do not interfere with [the veteran's] activity.  [He] 
uses a cane . . . because of his right total hip arthroplasty 
and his right total knee arthroplasty."  The examiner 
concluded that the veteran has "no significant deformity in 
the left foot."  During the most recent VA examination 
performed in October 2006, the examiner noted that the 
veteran is not using a cane, crutch, or other corrective or 
assistive device, and that he performs all activities of 
daily living unassisted.  At that time, the veteran himself 
reportedly said that he has no symptoms affecting his feet, 
and because his feet do not hurt, he is not taking any 
medication; he denied flare-ups.  The examiner concluded that 
the veteran "has made good recovery from [the fracture 
injury] and has virtually no symptoms at this time . . . 
there is no limitation [of motion in terms of] standing and 
walking," and characterized the disability as "less than 
moderate."        

Another VA doctor said, in a July 2001 report, that X-ray 
studies of the left foot reveal that the fracture "healed in 
good position and alignment with no significant arthritic 
changes" (based on X-rays taken in May 2001); another VA 
doctor said, in December 2003, that the fracture had healed 
such that it "is no longer visible."          

Motor weakness or sensory loss associated with the service-
connected disability is not demonstrated.  The veteran stands 
with the right hip slightly higher than the left, but that 
was attributed to the hip and/or knee surgery.  See VA 
medical examination reports.  Also, in December 2003, the 
examiner noted that the veteran "lost a little length in the 
left lower extremity," but he attributed that not to the 
service-connected disability, but to a mild varus deformity 
in the left knee, without stating that that deformity itself 
is in any related to the service-connected disability.  There 
was mild discomfort on manipulation of the foot, but there is 
no evidence of abnormal weight-bearing associated with the 
service-connected disability, as of the October 2006 
examination.            

A private podiatrist's record (not dated) indicates 
impression of hallux limitus, left; and depressed metatarsal 
arches, bilateral.  That doctor's August 2001 record 
indicates that the latter is hereditary (that it "runs" in 
his family); as for the former, the doctor said that there is 
"slight" limitation of motion, by 2-5 percent, at the 
"first MPJ joint."  Further on range of motion, a May 2001 
VA examination report provides that range of motion, active, 
was within functional limits, for all toes.  Passive range of 
motion also was within normal limits.  In December 2003, 
another VA examiner noted 45 degrees for dorsiflexion; and 20 
degrees for plantar flexion in the first metatarsophalangeal 
joint, without pain, and that repetitive motion did not 
affect range of motion or symptoms.  Plate II illustrations 
in 38 C.F.R. § 4.71 (2006) provide that normal ankle 
dorsiflexion is to 20 degrees; normal ankle plantar flexion 
is to 45 degrees.  It is unclear whether the degree 
measurements for dorsiflexion and plantar flexion were 
inadvertently transposed.  In any event, given the normal 
range of motion noted in May 2001, and largely negative 
findings noted as recently as in October 2006 in terms of 
functional impairment (in particular, the examiner said that 
the range of motion of the left great toe in decreased when 
compared to the right, but was not more specific than that in 
terms of motion of the foot/ankle; but also said that there 
is "virtually no" residual associated with the 
in-service injury), the Board is not inclined to conclude 
there is moderate limitation of function associated with the 
disability.         

The Board also has considered skin/scar disability rating 
criteria in 38 C.F.R. § 4.118 (2006), and as well, pre-
amended criteria in 38 C.F.R. § 4.118 (2001), to determine 
whether a separate, compensable evaluation is warranted for 
scar residuals associated with surgery performed for the 
fracture injury.  Such evaluation, if the evidence supports 
it, would not violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a service-connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation.).  

The October 2006 examination report notes a healed incision 
scar on the plantar surface near the medial side of the left 
great toe, which is about 5 centimeters (cm) by 3 cm, which 
is depressed.  There is no rash or abnormal pigmentation, and 
the scar reported is "not fixed but has become part of the 
skin."  (The Board also has considered the color photographs 
of his lower extremities, submitted by the veteran.  They do 
not demonstrate visible residuals inconsistent with the 
examiner's statements made in October 2006.) 

Of the various Diagnostic Codes in 38 C.F.R. § 4.118 (2001), 
the Codes that could potentially apply are 7803, 7804, 7805, 
and 7819.  However, the evidence does not show poorly 
nourished, ulcerated scarring (7803); the scar does not 
result in additional functional limitation (7805); and the 
scar is not painful on objective demonstration (7804).  The 
scar is not described as repugnant or disfiguring; they 
apparently are well-healed (see aforementioned photographs); 
and is not located on a typically exposed area, such as the 
face or neck (7819).  Of the new Diagnostic Codes in 38 
C.F.R. § 4.118 (2006), the only potentially applicable Codes 
are 7801, 7802, 7803, 7804, 7805.  The scar is not large 
enough to warrant a compensable rating; it is described as 
depressed but not deep; the evidence does not demonstrate 
functional limitation due to the scar itself (7801, 7802, 
7805); it is not unstable (7803) or painful on examination 
(7804).  Based on these considerations, the Board does not 
assign a separate rating for scar residuals.

There is no clinical evidence of actual loss of use of the 
left foot, or that the service-connected disability affects 
functioning in terms of use of the left lower extremity, or, 
even more generally speaking, of disability or functional 
impairment more significant than as addressed elsewhere in 
this decision.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995) (Considered 
in the evaluation of musculoskeletal disability are factors 
like functional loss due to, e.g., pain, pain on movement of 
a joint, weakness, incoordination, and fatigability.).
 
Therefore, the Board concludes that a compensable rating is 
not warranted.  As the preponderance of the evidence is 
against a compensable rating, the benefit-of-reasonable doubt 
rule is inapplicable.  38 C.F.R. § 4.3 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The issue on appeal is not whether service connection is 
warranted, but whether an initial compensable rating is 
warranted, given that the rating decision from which this 
appeal arises granted service connection for fracture 
residuals.  Where, as here, VA receives a notice of 
disagreement that raises a new issue different from the one 
for which the claim was filed, the law requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, which was done here as to 
entitlement to a compensable rating, but VA is not required 
to provide notice of the information and evidence needed to 
substantiate the new issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).

Nonetheless, in October 2006, during the appeal, VA sent the 
veteran a letter advising him that, if he identifies the 
sources of evidence concerning his left foot disability, then 
VA would assist him in securing the missing evidence from 
those sources, but that he ultimately is responsible for 
claim substantiation notwithstanding VA's duty to assist.  
The letter described the types of evidence that might be 
pertinent to the evaluation, including private clinical 
records and statements from laypersons with personal 
knowledge about the extent of his left foot disability.  It 
advised the veteran that he may submit any evidence or 
information he has if he believes it might be pertinent to 
his claim.  The letter also provided notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
criteria on assignment of disability ratings and effective 
dates for degree of disability and service connection).  
Further, the rating decision, SOC, and the December 2006 
Supplemental SOC (SSOC), which included additional Dingess 
notice, discussed the various rating criteria applicable to 
evaluation of the disability and why the evidence of record 
does not substantiate a compensable rating.  The cover letter 
to the SSOC advised the veteran, who is represented by an 
attorney in connection with this appeal, that he has 
additional opportunity to support his claim  with more 
evidence, but neither he, nor his counsel, stated that 
additional, pertinent evidence exists, but that the veteran 
needs more time to submit it, or VA assistance to secure it.  
Rather, in a statement executed in November 2006, the veteran 
expressed his desire for Board review as soon as practicable.    

Based on the foregoing, the Board finds no basis for a 
substantive notice defect that resulted in material 
prejudice, including that due to timing of the notice, and 
which precludes an appellate decision on the left foot 
disability increased rating claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, private medical records, multiple examination 
findings, hearing testimony, and lay statements.   Despite 
appropriate notice, the veteran has not identified sources of 
pertinent, existing evidence missing from the record and 
which he desires VA to review.  


ORDER

An initial compensable disability rating for fracture 
residuals, left great toe and second metatarsal joints, is 
denied. 


REMAND

The Board last remanded this matter in May 2006, in 
particular, to comply with the December 2005 Joint Motion for 
Remand and the Court's December 2005 order.  Among other 
things, the Board directed that a VA compensation and pension 
examination be performed to determine what lumbar disability 
is manifested and its etiology.  The examination was 
performed in October 2006, but the content of the report of 
that examination, in the Board's opinion, warrants further 
evidentiary development.

More specifically, the examiner concluded that lumbar disc 
disease itself is more likely than not related to active 
service.  Concerning the scoliosis, however, the examiner was 
less clear.  He stated that the veteran has lumbar scoliosis, 
which was detected after military service but likely was 
"present earlier."  Yet he did not specify whether it was 
present before service or not.  H also stated that it is 
"very likely" that the veteran's mild scoliosis "was 
dismissed as a congenital variant" and overlooked, but, 
again does not specify when it was present, but overlooked.  
Nor does he explain what he means by that statement.  In 
other words, he does not explicitly address whether the 
veteran's scoliosis was, in fact, congenital or 
developmental; whether it pre-existed active duty; or, 
assuming it was pre-existing, whether it underwent chronic 
aggravation during either period of active duty period.  
These concerns should be addressed on remand, via an addendum 
medical opinion.      

Accordingly, the case is REMANDED for the following actions:

1.  Refer the veteran's claims file to the 
physician who examined the veteran in 
September 2006, if he is available, to 
review the file and his September 2006 
report, and provide an addendum opinion 
report responsive to the following 
questions:      

(1)	Is the veteran's lumbar scoliosis 
a congenital and/or developmental 
condition?

(2)	Was the veteran's lumbar scoliosis 
pre-existing when the veteran entered 
active duty in January 1943?  Was it 
pre-existing when he commenced his 
second active duty period in December 
1946? 

(3)	If it is determined that the 
veteran's lumbar scoliosis was pre-
existing in either January 1943 or 
December 1946, then did it undergo 
chronic aggravation beyond a normal 
progress of the disease during active 
service (either active duty period, or 
both)?  

Because this case is advanced on the 
Board's docket, and due to the nature of 
the opinion given in September 2006, it is 
strongly preferred that the physician who 
examined the veteran in September 2006 
answer the above questions.  If, however, 
that physician is not available to provide 
an addendum opinion, then schedule the 
veteran for an orthopedic examination by 
another medical doctor to review the 
veteran's medical history as documented in 
the claims file, conduct diagnostic 
testing as deemed warranted, and then: (1) 
render a diagnosis or diagnoses with 
respect to the veteran's lumbar spine; and 
then (2) for each diagnosis, opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) 
etiologically related to active service.  
Further, the doctor should explicitly 
opine whether it is at least as likely 
not, more likely than not, or less likely 
than not, that any diagnosed disorder or 
disease is etiologically related to 
service-connected fracture residuals, left 
great toe and second metatarsal joints.  
Finally, if the doctor determines that a 
diagnosis of lumbar scoliosis also is in 
order, he or she should also answer the 
three questions posed above concerning 
whether the condition is congenital and/or 
developmental; whether it pre-existed 
active duty; and if so, whether it 
underwent chronic aggravation during 
active duty.  Any opinion given should be 
supported by thorough explanation of the 
reasons and based therefor.    

The examiner is asked to state that the 
claims file was reviewed.  The claims file 
provided to the examiner should include a 
complete copy of this remand order.      

2.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a SSOC 
and provide the veteran and his counsel an 
opportunity to respond.  Then, if in 
order, return the matter to the Board for 
appellate review.

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of this claim unless good cause is shown.  He has the right 
to submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


